DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      DURIEAL ANTON DENSON,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D16-4149

                          [November 2, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    Glenn     D.   Kelley,    Judge;   L.T.    Case    No.
502016CF004358AMB.

  Carey Haughwout, Public Defender, and Travis Dunnington, Assistant
Public Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Anesha Worthy,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

WARNER, GROSS and TAYLOR, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.